UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7107



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY FLOYD WYATT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-01-330; CA-04-1102)


Submitted:   December 5, 2005          Decided:     December 20, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Floyd Wyatt, Appellant Pro Se. Kimberly A. Riley, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Floyd Wyatt seeks to appeal the district court’s

order denying relief on his motion for reconsideration of the

denial of his motion to modify his sentence pursuant to 28 U.S.C.

§ 3582(c)(2) (2000).*       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See United States v. Wyatt, No. CR-01-330

(E.D. Va. June 9, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




     *
      Wyatt’s July 5, 2005 notice of appeal was not filed within
ten days of the May 10, 2005 denial of his § 3582 motion, so we do
not have jurisdiction to review that order. See United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000). To the extent Wyatt
seeks to appeal the district court’s April 9, 2005 denial of his 28
U.S.C. § 2255 (2000) motion, his notice of appeal was untimely, so
we have no jurisdiction to review that order. See Fed. R. App. P.
4.

                                    - 2 -